DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT
                               July Term 2014

                          WILLIAM G. FAGAN,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D13-2783

                           [August 27, 2014]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Karen M. Miller, Judge;
L.T. Case No. 50-2002CF012122AXXXMB.

   William G. Fagan, Bennettsville, South Carolina, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Laura Fisher,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Affirmed. At appellant’s plea colloquy, he expressly assured the court
that every term of the plea was contained in the written plea agreement
and was discussed at the plea conference. He also assured the court that
no one, including his lawyer, made any promises that were not part of the
plea agreement. The court told appellant if anyone made him any such
promises, they carried no weight or validity with the court, and appellant
confirmed that he understood. The record therefore refutes appellant’s
claim of a breach of the plea agreement. “A plea conference is not a
meaningless charade to be manipulated willy-nilly after the fact; it is a
formal ceremony, under oath, memorializing a crossroads in the case.
What is said and done at a plea conference carries consequences.” Scheele
v. State, 953 So. 2d 782, 785 (Fla. 4th DCA 2007).

WARNER, GROSS and MAY, JJ., concur.

                           *          *          *
Not final until disposition of timely filed motion for rehearing.




                              -2-